DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Allowable Subject Matter
Claims 1-5, 7-10, 12-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the closest prior art references, Willeke (US 4,846,166) (hereinafter Willeke), Lundberg (US 5,860,418) (hereinafter Lundberg), and Gossweiler (US 2005/0263155 A1) (hereinafter Gossweiler), teach various limitations found in the claims, as described in the Office Action mailed on 01 November 2021. The prior art fails to teach or provide motivation for wherein the threshold pressure decay is set based in part on an environment in which the mask is to be used, wherein the 
Regarding claims 2-5, 7-10, 12-13, and 15, they are dependent on claim 1.
Regarding claims 17-20, they are dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861